 
*** Confidential treatment requested on certain portions of this agreement. An
unredacted version of this agreement has been filed separatelly with the
Securities and Exchange Commission.
 
Exhibit 10.1
 
AMENDMENT
TO
TOLL MANUFACTURING AGREEMENT




This Amendment (this “Amendment”) to the Toll Manufacturing Agreement, dated as
of July 31, 2008 (“Amendment Effective Date”), is made by and between KCI
Manufacturing (“KCI”) and Avail Medical Products, Inc.(“Avail”).  Avail and KCI
are referred to herein as the “Parties”.


RECITALS


WHEREAS, KCI and Avail are party to that certain Toll Manufacturing Agreement by
and between KCI and Avail (the “Toll Agreement”); and


WHEREAS, the Parties wish to amend the Toll Agreement as set forth herein.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties do agree as follows:


1.           Section 4 of the Toll Agreement is hereby amended by deleting
Section 4 in its entirety and replacing it with the following:


“4.           Exclusivity Terms.
 
(a)  
Absent a written contrary agreement between the Parties, which both parties
represent does not exist as of the November 30, 2007 [***] shall be deemed
"Exclusive Products".  In the event that KCI Manufacturing develops Different
Products (as defined in Section 1 above), such Different Products shall not be
Products without express agreement by KCI Manufacturing designating such
Different Product as Products.  In the Parties’ mutual spirit of goodwill and
cooperation contemplated by this Agreement, unless KCI Manufacturing is
contractually prevented from doing so by a confidentiality agreement or other
written agreement that expressly bars KCI Manufacturing from doing so, KCI
Manufacturing agrees to disclose to Avail the details of the Different Products
and manufacturing plans for them, and to grant Avail the opportunity to submit
proposals for the Processing Services related to such Different Products in
sufficient time prior to KCI Manufacturing’s commencement of the manufacture, or
marketing launch of the Different Products by KCI Manufacturing, for Avail to
adequately prepare and for KCI Manufacturing to analyze such proposal.  Subject
to Section 4(b) below, throughout the Exclusivity Period, KCI Manufacturing
agrees to obtain Products exclusively with Avail for Processing Services.
 

(b)  
Notwithstanding the foregoing, KCI Manufacturing shall have the right to
manufacture and commercialize the Products in unlimited quantities and for any
purpose, conditioned upon [***].  In such event, Avail agrees to continue
providing the Processing Services with respect to all Exclusive Products ordered
by KCI Manufacturing or its Affiliates.  The exercise by KCI Manufacturing of
its rights under this Section 4(b) shall not be deemed a conversion of this
Agreement under Section 22.”
 

3.           Section 15 is hereby amended by deleting Section 15 in its entirety
and replacing it with “Intentionally Omitted”.


4.           Section 22 is hereby amended by deleting Section 22 in its entirety
and replacing it with the following:


 
“22.
Term and Termination or Conversion.  The term of this Agreement shall commence
on November 30, 2007 and shall continue for a period of five (5) years
thereafter (the "Initial Term").  At the end of the Initial Term, the term will
automatically extend for separate but successive additional twelve (12) month
terms if neither Party has provided the other with a notice of termination three
(3) months or more prior to the end of the then current term.  A termination by
Avail pursuant to the immediately preceding sentence shall constitute an “Avail
Termination Without Cause.” In addition, KCI Manufacturing may terminate or
convert this Agreement to a non-exclusive agreement at its sole option, in the
event that Avail:  (i) materially breaches this Agreement, (ii) seeks protection
from its creditors under the bankruptcy or insolvency laws of its jurisdiction
of incorporation or domicile, or becomes involuntarily subject to the
jurisdiction of a Court under the bankruptcy or insolvency laws of its
jurisdiction of incorporation or domicile; (iii) fails in a material way to
manufacture Products in accordance with the QSR of the FDA and in accordance
with any and all applicable international regulations or standards and fails to
cure or remedy such situation within ninety (90) days unless the US FDA, or
similar foreign counterpart, requires action that takes longer than ninety (90)
days to execute, in which case Avail shall have the time necessary to comply
with such regulations or standards; (iv) manufactures and/ or distributes any
Product involved in a Class I "recall" subject to the conditions specified in
sections 17 and 25 and as defined in the regulations promulgated by the FDA) and
(v) failure to meet Product shipping or inventory level standards in accordance
with Sections 7 and 8, or Product quality standards in accordance with Section
17.  Each of the foregoing occurrences (i) through (v) shall constitute an
“Avail Event of Default”. Avail may terminate this Agreement in the event that
KCI Manufacturing (i) materially breaches this Agreement or (ii) seeks
protection from its creditors under the bankruptcy or insolvency laws of its
jurisdiction of incorporation.  Each of the foregoing occurrences, (i) and (ii)
shall constitute a “KCI Event of Default”.  Either Party may elect to terminate
or convert this Agreement if the other Party is not able to cure an Avail Event
of Default or KCI Event of Default, as the case may be, within thirty (30) days
of written notice of such an Avail Event of Default or KCI Event of Default, as
the case may be,; such termination shall be deemed a “Termination or Conversion
With Cause” and the Agreement shall be “Terminated or Converted With Cause.”
Only in the event of an Avail Termination Without Cause or in the event of
Termination or Conversion With Cause by KCI Manufacturing, Avail shall supply
Products to KCI Manufacturing at the pricing in effect as of conversion or
termination for a period of one (1) year after any conversion or termination of
this Agreement (subject to price changes permitted in this Agreement), and Avail
shall make available to KCI Manufacturing a list of vendors who supply Product
components, and do such things, as may be reasonably requested by KCI
Manufacturing to enable KCI Manufacturing to manufacture the Products in the
same manner as previously manufactured by Avail.  For purposes of this
Agreement, the term “conversion” and “convert” shall mean the conversion of this
Agreement to a non-exclusive agreement.  Upon termination of this Agreement,
Avail agrees to deliver to KCI Manufacturing all finished Product produced,
acquired or committed in accordance with outstanding purchase orders and
forecasts, in addition to all Raw Materials in Avail’s possession.”



5.           On or before September 15, 2008, [***] instructions of KCI.


Except as expressly amended by this Amendment, the Toll Agreement shall remain
in full force and effect.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 

--------------------------------------------------------------------------------

*** Confidential treatment requested on certain portions of this agreement. An
unredacted version of this agreement has been filed separatelly with the
Securities and Exchange Commission.
 
 


IN WITNESS WHEREOF, The parties have duly executed this Amendment effective as
of the Amendment Effective Date set forth herein.


KCI MANUFACTURING
AVAIL MEDICAL PRODUCTS, INC.
   
/s/ John Elwood
/s/ Daniel C. Croteau
By:  John Elwood
By:  Daniel C. Croteau
Title:  Director
Title:  President
31 – July – 2008
 





(Signed Copy on File)